Citation Nr: 0207129	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  95-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement of the appellant to an increased apportioned 
share of the veteran's VA improved pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) from a special apportionment decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant testified at a hearing at 
the RO in February 1996.  In September 1999, the Board 
remanded this matter to the RO for further due process 
considerations and development.  During the course of this 
appeal, the veteran's claims folder was transferred to the RO 
in Oakland, California, where another decision was rendered, 
in February 2001.  The claims folder has since been 
transferred back to the RO in Muskogee, Oklahoma.  This case 
is contested.  


FINDINGS OF FACT

1.  The veteran is in receipt of VA improved pension. 

2.  The veteran is and has, effectively, reasonably 
contributed to the appellant's support and expenses.

3.  The appellant has not demonstrated a financial hardship 
that does, or would have, warranted an increased apportioned 
share of the veteran's improved pension benefits.


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
VA improved pension benefits to the appellant in her own 
right are not met. 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of VA improved pension.  The 
Board notes that the veteran's primary disabilities are a 
seizure disorder with a history of hypoglycemia, dementia 
with depression, and the residuals of a cerebrovascular 
accident.  Effective in June 1989, he was in receipt of 
special monthly pension by reason of being housebound, and 
during the course of this appeal, he was granted special 
monthly pension based on need for aid and attendance.  As 
well, effective May 1999, he was deemed incompetent to handle 
his VA benefits.  

The appeal in this case arises from a January 1995 
apportionment decision in which the RO granted the appellant, 
the veteran's spouse, an apportionment of the veteran's 
pension in the monthly amounts of $202 effective October 1, 
1994, and $208 effective December 1, 1994.  At the time of 
this decision, the veteran was in receipt of $1,026 in 
monthly VA pension benefits.  The appellant initiated the 
appeal, claiming that a higher apportionment was warranted. 

The Board notes that all or any part of a veteran's 
compensation or pension award may be apportioned if the 
veteran's spouse and/or children are not residing with the 
veteran and the veteran is not discharging his or her 
responsibility for the spouse or children's support.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(2001).  In addition, where hardship is shown to exist, 
compensation may be specially apportioned between the veteran 
and his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451 (2001).  

Factors to be considered include the amount of VA benefits 
payable, other resources and income of the parties in 
interest, and any special needs of the respective parties. 
Id.  Special apportionment is meant to provide for claimants 
in situations in which hardship is shown to exist on the 
basis of the facts in the case as long as it does not cause 
undue hardship on the other parties in interest.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Rates of apportionment of disability compensation, service 
pension or retirement pay will be determined under 38 C.F.R. 
§ 3.451 (the factors are noted above).  38 C.F.R. § 3.453 
(2001).

The appellant contends, in substance, that she is entitled to 
an apportioned share of the veteran's pension benefits 
greater than $208.  Among other things, she argues that she 
is entitled to 40 percent of his disability benefits as the 
veteran abandoned her and is considered housebound.  

In a statement received in December 1994, the appellant 
related that her monthly expenses consisted of $150 for rent, 
$125 for utilities, and that she was living with another 
person.  During a February 1996 RO hearing, the appellant 
argued that she should receive $500 to at least half of the 
veteran's benefits, and that $208 was not enough for the 
average person to live on for a month.  She noted that the 
apportioned share of the veteran's pension was her sole 
source of income.  At the time, she indicated that she 
resided in a shelter and was not paying rent, and that her 
only monthly expense was for food.  

In a statement received in July 1996 the appellant noted that 
she was now paying rent at a new shelter, in the amount of 
$125 per month, made an "electric deposit" of $50, and 
would need to pay for heat (gas) in the upcoming months.  In 
a November 1996 statement, she listed a new address (an 
apartment), and added that her monthly expenses consisted of 
$125 in rent, and electric and gas bills in the amounts of 
$44.50 and $50, respectively.  

In a statement received in March 2000 the appellant indicated 
that she was residing in a rent-free shelter with friends and 
had no income other than the apportionment.  She related that 
she was taking medication that she could not pat for, and was 
desperately in need of dental work.  Attached to this 
statement were various medical bills showing debts totaling 
over $10,000.  

The veteran was the subject of a field examination 
accomplished in August 2000, the report of which documents 
his various disabilities, noting that he is severely disabled 
due to dementia and the seizure disorder.  The report 
reflects that when not hospitalized at the government's 
expense, the veteran receives $712 in monthly VA pension, and 
receives monthly  Social Security Administration (SSA) 
benefits of over $500 (his VA benefits were reduced from the 
prior amount of $1,026 due to the receipt SSA benefits).  His 
monthly expenses totaled between $800 to $1,000.  It was also 
noted that the veteran was then residing in a small public 
park, but that a successor legal custodian was assisting him 
in applying for low cost, publicly subsidized housing, and 
that he should be accommodated in a month or so.  

The appellant was the subject of a January 2001 field 
examination, the report of which indicates that her monthly 
income consisted of $208 apportionment and $308 for a 
disability.  It was noted that she resided with her boyfriend 
and that they did not pay rent (the home is owned by the 
boyfriend's brother) although they do pay for utilities, 
food, clothing, and incidentals.  The examiner noted that the 
appellant's boyfriend did not work, and characterized the 
furnishing as being "fair to poor" but "suitable."  

In an April 2000 statement, the veteran's representative 
indicated that the veteran began receiving monthly benefits 
from SSA in March 1999, in the amount of $561 (currently 
$548), and received a lump sum payment from SSA in 1999.  

According to an April 2001 Improved Pension Eligibility 
Verification Report (EVR) received from the appellant, she is 
in receipt of $322 in monthly SSA benefits.  In an EVR 
received in August 2001, the veteran indicated that he was 
then in receipt of $581 in monthly SSA benefits.   

After considering the evidence of record in light of the 
regulations noted above, the Board finds that an increased 
apportioned share of the veteran's pension benefits, payable 
to the appellant, is not warranted.  The Board finds that 
some hardship is shown to exist on the part of the appellant, 
in as much as she is on a relatively small fixed income, has 
medical bills to pay, and allegedly needs dental work, 
however it is also noted that she is currently living rent 
free, and $150 is the most she has paid for rent during the 
relevant time period (and this amount was paid early in the 
relevant time period).   

Moreover, it is pointed out that the apportioned amount of 
$208 is more than 20 percent of the veteran's current monthly 
VA benefits (it is about 30 percent of these benefits), and 
was about 20 percent his benefits at the time of the appealed 
January 1995 special apportionment decision.  As such, this 
amount would ordinarily provide a reasonable amount for any 
apportionee. 38 C.F.R. § 3.451 (2001).  

The Board notes that the veteran's reported monthly income 
outweighs his reported expenses by $200 to $400.  
Nevertheless, he Board finds that increasing the 
apportionment of the veteran's pension benefits may result in 
undue hardship with regard to the veteran, given the severity 
of his disabilities (which necessitated the appointment of a 
guardian to handle his funds), and that he has been homeless 
for part of the relevant time period.  38 C.F.R. §§ 3.451, 
3.453 (2001). 

For the foregoing reasons, the Board concludes that the 
criteria for an increase in the apportionment of the 
veteran's improved pension benefits on behalf of the 
appellant is not warranted.  The appeal is denied.  

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has apparently not addressed this new legislation with 
regard to this claim.  However, by virtue of the May 1995 
Statement of the Case and subsequent Supplemental Statements 
of the Case, the veteran has been given notice of the 
evidence necessary to support the claim.  Further, and as 
noted above, the Board remanded this matter in September 1999 
for further development, and evidence relevant to the claim 
has been associated with the claims folder since the remand.  
The Board finds that the duty to assist in the development of 
the claim under the VCAA has been met.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

